11/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0056


                                       DA 21-0056
                                    _________________

 JOHN RICHARDS, LINDA MILLER and
 LARRY RICHARDS,

              Petitioners and Appellants,

       v.                                                            ORDER

 MONTANA DEPARTMENT OF NATURAL
 RESOURCES AND CONSERVATION,

              Respondent and Appellee.
                                _________________

       Appellants John Richards, Linda Miller, and Larry Richards were granted an
extension of time to file and serve their opening brief(s) on or before October 28, 2021.
The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief(s)
on appeal no later than December 2, 2021. Failure to file the brief within that time will
result in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellants John Richards,
Linda Miller, and Larry Richards and to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   November 2 2021